Case 1:19-cr-00234-PAB Document 187 Filed 04/17/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00234-PAB-3

UNITED STATES OF AMERICA,

      Plaintiff,

v.

3. JEFFREY EUBANKS,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on Defendant’s Motion for Temporary

Release [Docket No. 164], wherein defendant Jeffrey Eubanks moves, pursuant to 18

U.S.C. § 3143, for temporary release from presentence detention due to the COVID-19

pandemic.1 Mr. Eubanks is currently being held at the GEO facility in Aurora,

Colorado. Docket No. 164 at 6-7, ¶ 13. Mr. Eubanks claims that he is in a high risk

category from COVID-19 due to lung disease and a compromised immune system. Id.

He states that, if granted temporary release, he would live with his wife and son. Id. at

7, ¶ 14. He does not indicate where his wife lives. The United States filed a response

opposing the defendant’s motion. Docket No. 169.

      Mr. Eubanks had a detention hearing on May 13, 2019. Docket No. 31 at 1. He

contested detention. Id. The magistrate judge’s Order of Detention notes that the

      1
       In his motion, Mr. Eubanks requests relief pursuant to 18 U.S.C. § 3142(i).
Release, however, is not governed by that provision but by 18 U.S.C. § 3143, which Mr.
Eubanks admits in reply. Docket No. 183 at 1, ¶ 1.
Case 1:19-cr-00234-PAB Document 187 Filed 04/17/20 USDC Colorado Page 2 of 4




defendant rebutted the presumption that he was a flight risk and a danger to the

community. Id. at 3. However, the magistrate judge ordered the defendant detained,

noting that he “has a history of five prior failures to appear; attempting to flee the

courthouse during a proceeding; and criminal behavior on supervision.” Id. On

October 18, 2019, Mr. Eubanks pled guilty to Count 8, Distribution of a Mixture or

Substance Containing a Detectable Amount of Cocaine, a Schedule II Controlled

Substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c). Docket No. 119.

Count 8 is punishable by not more than twenty years imprisonment, not more than

$1,000,000 fine, or both; not less than three years and not more than a lifetime of

supervised release; and a $100 special assessment fee. Docket No. 120 at 3. Mr.

Eubanks is set for sentencing on July 24, 2020. Docket No. 162.

       Release of a defendant pending sentencing is governed by 18 U.S.C. § 3143.

Given that Mr. Eubanks has pled guilty to offenses described in § 3142(f)(1)(C) and is

therefore subject to the provisions set forth in 18 U.S.C. § 3143(2), in order to be

released, he must show that: (1) there is a substantial likelihood that a motion for

acquittal or new trial will be granted, or an attorney for the government has

recommended that no sentence of imprisonment may be imposed; and (2) by clear and

convincing evidence, he is not likely to flee or pose a danger to any other person in the

community. 18 U.S.C. §§ 3143(a)(2)(A) and (B). If a defendant fails to show that both

factors apply to him, the judge shall detain the defendant. 18 U.S.C. § 3143(a). Mr.

Eubanks has provided no indication that he satisfies the first requirement.




                                              2
Case 1:19-cr-00234-PAB Document 187 Filed 04/17/20 USDC Colorado Page 3 of 4




       Notwithstanding the mandatory detention provisions of 18 U.S.C. § 3143, the

court may still release a defendant pending sentencing pursuant to 18 U.S.C.

§ 3145(c). See United States v. Kinslow, 105 F.3d 555, 557 (10th Cir. 1997) (per

curiam). “A person subject to detention pursuant to section 3143(a)(2) . . . and who

meets the conditions of release set forth in section 3143(a)(1) . . ., may be ordered

released, under appropriate conditions, . . . if it is clearly shown that there are

exceptional reasons why such person’s detention would not be appropriate.” 18 U.S.C.

§ 3145(c). Here, the defendant does not meet the conditions of release under

§ 3143(a)(1). The defendant has a history of failures to appear, including attempting to

flee the courthouse during a proceeding, as noted in the Order of Detention. Docket

No. 31 at 3. Moreover, he is a danger to the community if released, as shown by his

guilty plea in this case, his previous convictions, which include convictions for

brandishing a firearm during a crime of violence in the U.S. District Court for the Middle

District of Georgia, drug dealing, and felony menacing, Docket No. 124 at 10-15, and

his criminal behavior on supervision.2 Finally, even if the defendant did satisfy the

requirements of § 3143(a)(1), the defendant has failed to show exceptional

circumstances. As noted by the government, GEO has instituted measures to protect


       2
          Mr. Eubanks argues that his detention was based on previous counts to which
he did not plead guilty. Docket No. 183 at 2-3, ¶ 5. As a result, he contends that the
current analysis should not focus on those others counts. Id. However, the Order of
Detention did not analyze those counts when determining whether Mr. Eubanks was a
flight risk or danger to the community. Rather, the magistrate judge looked to Mr.
Eubanks’ history of failure to appear and criminal activity on supervision, which are still
relevant to whether Mr. Eubanks should now be granted temporary release. The Court
also does not consider the contraband charges brought against Mr. Eubanks while at
GEO which have since been dropped.

                                              3
Case 1:19-cr-00234-PAB Document 187 Filed 04/17/20 USDC Colorado Page 4 of 4




inmates from the spread of COVID-19. See Docket No. 169 at 8-9. There are no

inmate cases of COVID-19 at GEO as of the date of this order, ICE Guidance on

COVID-19: Confirmed Cases, U.S. Immigration and Customs Enf’t, https://www.ice.gov/

coronavirus (last updated Apr. 16, 2020), and the employees who did test positive did

not have access or contact with inmates. Docket No. 169 at 8. Additionally, those

employees have been at home since March 13, 2020. Id. Therefore, even under

§ 3145(c), the motion will be denied.

      WHEREFORE, it is ORDERED that Defendant’s Motion for Temporary Release

[Docket No. 164] is denied.



      DATED April 17, 2020.

                                        BY THE COURT:




                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                          4
